Citation Nr: 9917092	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound scar of the right scalp, with retained foreign body, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected shell fragment wound scar of the right scalp, with 
retained foreign body.  This case was thereafter transferred 
to the St. Petersburg, Florida RO.

The Board notes that in his January 1995 substantive appeal, 
the veteran claimed that a motorcycle accident he was 
involved in in 1978 was caused by a blackout experienced as a 
result of his service-connected shell fragment wound scar of 
the right scalp, with retained foreign body.  Similar 
contentions were repeated by the veteran during his May 1999 
hearing.  In June 1980, the RO had denied a claim of 
entitlement to service connection for a craniotomy of the 
left frontal parietal area, which the veteran suffered as a 
result of his 1978 motorcycle accident.  Subsequent denials 
to reopen this claim are of record.  As the veteran's most 
recent request to reopen has not been developed or certified 
for appeal, the issue of whether new and material evidence 
has been submitted sufficient to reopen a claim of 
entitlement to service connection for the residuals of a 
craniotomy of the left frontal parietal area is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected shell fragment wound of the 
right scalp is manifested by an asymptomatic scar which is 
not tender or painful, disfiguring, or poorly nourished.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a shell 
fragment wound scar of the right scalp, with retained foreign 
body, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.118 Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for a shell fragment 
wound scar of the right scalp, with retained foreign body, is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation is 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  As the veteran has been provided with a VA 
examination, a personal hearing before a Member of the Board, 
and a full opportunity to present evidence and argument in 
support of this claim, the Board finds that all facts that 
are relevant to this issue have been properly developed.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran's service-connected shell fragment wound scar of 
the right scalp is currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under Diagnostic Code 7800, a 
noncompensable evaluation is assigned for slight scars of the 
head, face, or neck.  A 10 percent rating is warranted for 
moderate and disfiguring scars of the head, face, or neck.  A 
30 percent evaluation is warranted for severe scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent evaluation is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  When in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.


The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, as discussed below, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Under Diagnostic Code 7803, a 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished 
with repeated ulceration, and under Diagnostic Code 7804, a 
10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118.

Under Diagnostic Code 8045, brain disease due to trauma, 
"purely neurological disabilities" will be rated under the 
diagnostic code specifically dealing with the pertinent 
neurological disability, with citation of a hyphenated 
diagnostic code, whereas purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under 38 C.F.R. § 4.130, Diagnostic Code 9304 (1998), 
which pertains to dementia due to head trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that in February 1971, the 
veteran was admitted to a hospital with multiple fragment 
wounds to the right forehead, right shoulder, and right 
eyebrow.  X-rays of the skull revealed a large metallic 
fragment just outside the skull in the right parietal region.  
The examiner noted that there was no artery or nerve 
involvement, and that lacerations were healed on arrival.  In 
March 1971, the veteran was sent to a medical holding 
company, and later that month, he was discharged at the 
expiration of his term of service.

VA outpatient records dated in May 1975 and June 1975 show 
that the veteran was treated for severe headaches, as well as 
difficulty seeing and sleeping.  In May 1975, a VA examiner 
noted that the veteran had been experiencing continuous 
headaches since he stopped taking drugs he had been 
prescribed to treat his heroin addiction.  Earlier VA 
outpatient reports dated in 1973 and 1974 show that the 
veteran had been receiving treatment for various drug 
dependencies.  In June 1975, a VA examiner noted that the 
veteran was complaining of a loss of sensation over his right 
eyebrow and difficulty seeing.  A history of a shrapnel wound 
in the right scalp was noted.

VA outpatient records dated in October 1978 show that the 
veteran had sustained a blow to the left side of his head two 
months before.  The veteran apparently underwent a craniotomy 
and the placement of a plate to cover a large defect 
occupying the frontal parietal calvarium on the left side of 
his head.  In July 1979, the veteran reported to a VA 
examiner that he was having trouble sleeping, and indicated 
that a plate was placed in his head during Vietnam.  The 
examiner noted that there was no evidence of an open 
laceration, but that there was evidence of a scar in the left 
temporal area.

In June 1980, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of a left 
craniotomy in the frontal parietal area.

VA outpatient treatment records dated between January 1994 
and September 1994 show complaints of headaches.  In April 
1994, the veteran reported that he had been in a motorcycle 
accident in 1982, and had a plate placed in his left temporal 
area.  The veteran indicated that he experienced chronic 
headaches, which he believed to be from the shrapnel wound he 
suffered during service.  In May 1994, an examiner noted that 
the veteran complained of chronic headaches since 1980due to 
a shrapnel wound on the right side of his head.

In December 1994, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected shell fragment wound scar to the right scalp, with 
retained foreign body.  In a substantive appeal filed in 
January 1995, the veteran contended that he has experienced 
periodic blackouts over the years due to the piece of 
shrapnel lodged in his skull, and that one of those blackouts 
caused his motorcycle accident in 1978.  He contended that he 
still suffers from severe headaches and feelings that he is 
going to pass out.

In November 1995, the veteran was provided with a VA 
examination.  The VA examiner noted that the veteran has a 
shell fragment wound scar of the right scalp, with retaining 
foreign body, sustained after a soldier in front of him 
stepped on a land mine.  The examiner noted that the veteran 
was struck with a small metallic fragment that has remained 
in his scalp above the right ear for the last 25 years, but 
found that the veteran is currently asymptomatic from this 
injury.  The examiner also noted that the veteran has a 
status-post left craniotomy with plastic skull plate in the 
left side of his skull, as a result of his motorcycle 
accident in 1980.  The veteran reported symptoms of left-
sided and occipital headaches for which he takes aspirin and 
Tylenol(r), and constant tinnitus.  Examination of the right 
scalp revealed a movable, nontender 3 mm. in diameter nodule 
in the right parietal area above the right ear.  Examination 
also revealed a depressed area over the left temporoparietal 
area where the skull replacement is in place.  The examiner 
noted that neurological examination, including cranial 
nerves, cerebellar testing, and motor and sensory testing, 
was within normal limits.  The examiner diagnosed the veteran 
with headaches and tinnitus, secondary to the veteran's non 
service-connected left craniotomy with plate.  The examiner 
concluded that the veteran's non service-connected left 
frontoparietal craniotomy with plate was the direct and 
proximate cause of his headaches and tinnitus.

In May 1999, the veteran was provided a hearing before the 
undersigned Member of the Board.  The veteran's 
representative contended that since Vietnam, the veteran has 
experienced debilitating headaches, eyesight problems, 
complaints of passing out, and trouble sleeping.  The veteran 
testified that since service he has not sought treatment for 
his head injury.  He also testified that he blames his 1978 
motorcycle accident on a blackout due to his shell fragment 
wound scar.  The veteran stated that he considers his scar to 
be disfiguring, and that he experiences headaches, numbness 
above his right eyebrow, cold sensations, and blurry vision.  
He also indicated that he often feels as if he will pass out.   
The veteran's representative pointed to June 1975 VA 
outpatient records, which show complaints by the veteran of 
headaches, loss of feeling in his face, and trouble sleeping 
and seeing.

Analysis

As noted above, the veteran is currently assigned a 
noncompensable evaluation for slight scars of the head, face, 
or neck under the criteria of Diagnostic Code 7800.  

The veteran has indicated on only one occasion, during his 
May 1999 hearing, that he feels that his scar is disfiguring.  
Rather, the veteran's main contentions appear to be that he 
suffers from headaches, tinnitus, and other  reported 
symptoms as a result of his service-connected shrapnel wound.  

The November 1995 VA examiner found only a movable, 
nontender, 3 mm. in diameter nodule in the right parietal 
area above the right ear.  The scar or nodule is not 
otherwise mentioned in the medical records.  There appears to 
be no medical evidence of record indicating that the scar is 
disfiguring.   Therefore, the Board finds that a compensable 
evaluation is not warranted under the criteria of Diagnostic 
Code 7800.

The Board notes that a 10 percent evaluation may be assigned 
for superficial scars which are poorly nourished with 
repeated ulceration, or tender and painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7804.  
However, there currently is no objective medical evidence 
that would support a compensable evaluation for the veteran's 
fragment wound scar to the right scalp under these Diagnostic 
Codes.  The veteran has complained of some loss of sensation 
above his right eyebrow.  However, neurological tests during 
the veteran's November 1995 VA examination were all within 
normal limits, and the veteran's scar has not been shown to 
be tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration, as would be required for 
a compensable evaluation under these criteria.

The veteran's primary contention is that the shell fragment 
in his right scalp causes headaches, blackouts, tinnitus, 
blurry vision, and lack of sleep.  As such, the Board has 
considered the rating criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, brain disease due to trauma, which 
allows for a 10 percent evaluation under Diagnostic Code 9304 
for purely subjective complaints of headaches, dizziness, 
etc, recognized as symptomatic of brain trauma.  However, in 
the opinion of the Board, the competent and probative 
evidence of record does not show that the veteran's service-
connected disability warrants a compensable evaluation under 
Diagnostic Code 8045.  

The history of the veteran's service-connected shell fragment 
wound scar, reported above, does not demonstrate any brain 
damage associated therewith.  Rather, the veteran sustained a 
severe head injury a number of years after service.

The Board recognizes that during his November 1995 VA 
examination, the veteran was diagnosed with headaches and 
tinnitus.  However, the VA examiner found that these 
disabilities were directly and proximately caused by a 
nonservice-connected disability, the veteran's status-post 
craniotomy with a plastic skull plate in the left 
temporoparietal area.  Furthermore, the VA examiner concluded 
that the veteran's service-connected disability was 
asymptomatic, and neurological tests, including cranial 
nerves, cerebellar testing, and motor and sensory testing, 
were all within normal limits.  Although Diagnostic Code 8045 
requires only subjective complaints of symptoms for the 
assignment of a ten percent disability rating, the competent 
medical evidence of record shows that the complained of 
symptoms are attributable to his nonservice-connected 
disability.

During the veteran's May 1999 hearing, his representative 
pointed to June 1975 VA outpatient records, which show that 
the veteran was treated for headaches, loss of feeling in his 
face, and trouble sleeping and seeing, three years before his 
1978 motorcycle accident.  However, with regard to the 
veteran's headaches, the VA examiner at the time indicated 
that these headaches were a result of the veteran's failing 
to take the drugs prescribed to him for treatment of his drug 
addiction.  Further, while other symptoms are noted in these 
reports that are similar to the veteran's current 
symptomatology, the Board notes that although the veteran's 
medical history is important, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco, 7 Vet. App. at 
58.  Therefore, while some symptoms are noted in these 1975 
records, the Board finds the November 1995 VA examiner's 
report to be more probative of the veteran's current level of 
disability.  The 1995 VA examiner clearly found that the 
veteran's service-connected injury is asymptomatic.  As noted 
above, although the VA examiner did diagnose the veteran with 
headaches and tinnitus, he found that these symptoms were 
proximately and directly caused by the veteran's nonservice-
connected head injury.  The Board believes that it is 
important that the November 1995 VA examiner had access to 
the veteran's claims folder and medical history, and clearly 
considered both the veteran's in-service injury, and post-
service motorcycle accident, as potential causes of the 
veteran's current symptomatology.

The Board notes the May 1994 VA outpatient report, in which a 
VA health care provider noted that the veteran reported that 
he had been experiencing headaches and tinnitus since 1980 as 
a result of an in-service shrapnel wound.  The May 1994 
provider did not comment on the pathology appearing a number 
of years after an injury and did not mention the more recent 
left head injury.  It thus appears that the May 1994 report 
was merely a transcription of the veteran's statement.  As 
the Court has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  Such is the case here.

In sum, although the veteran has made subjective complaints 
of headaches and other symptoms, the Board finds that these 
symptoms have been clearly attributed by the medical evidence 
of record to the non service-connected head injury.  The 
veteran, who is not a medical professional, is not competent 
to provide an opinion as to the cause of his claimed 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

For the reasons and bases articulated above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Therefore, entitlement to an increased 
evaluation for a service-connected shell fragment wound scar 
of the right scalp with retained foreign body is denied.


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected shell fragment wound scar of the right 
scalp with retained foreign body is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The undersigned had the opportunity to view the area of the scar during the May 1999 hearing and was 
unable to visualize the scar, much less any disfigurement.  However, this decision is based on the medical 
evidence described above.

